 
Exhibit 10.64

 
THIRD AMENDED AND RESTATED RADIOSHACK CORPORATION
 
TERMINATION PROTECTION PLAN
 
“LEVEL I”
 
WHEREAS, the “Board” of the “Company” (as those terms are hereinafter defined)
recognizes that the possibility of a future “Change in Control” (as hereinafter
defined) exists and that the threat or occurrence of a Change in Control could
result in significant distractions to its officers because of the uncertainties
inherent in such a situation;
 
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company, its stockholders and the Employer to retain the services of its
officers in the event of a threat or the occurrence of a Change in Control of
the Company and to ensure their continued dedication and efforts in such event
without undue concern for their employment and personal financial security;
 
WHEREAS, in consideration of the foregoing, the Board has previously adopted the
RadioShack Corporation Second Amended and Restated Termination Protection Plan;
and


WHEREAS, the Company hereby amends and restates the Plan, effective as of
December 31, 2010.


NOW, THEREFORE, in order to fulfill these purposes, the following is hereby
adopted.
 
ARTICLE I
 
ESTABLISHMENT OF PLAN
 
1.1  As of December 31, 2010, the Company hereby amends and restates the Second
Amended and Restated RadioShack Corporation Termination Protection Plan “Level
I” in its entirety as set forth in this document.
 
ARTICLE II
 
DEFINITIONS
 
As used herein the following words and phrases shall have the following
respective meanings for purposes of the Plan unless the context clearly
indicates otherwise.
 
2.1  Accrued Compensation.  “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the Termination Date (as
hereinafter defined) but not paid as of the Termination Date, including (i) base
salary, (ii) reimbursement for reasonable and necessary expenses incurred by the
Participant (as hereinafter defined) on behalf of the Employer during the period
ending on the Termination Date in accordance with the Employer’s business
expense reimbursement policies, (iii) vacation pay as required by law, and (iv)
bonuses and incentive compensation, other than a “Pro Rata Bonus” (as
hereinafter defined); provided that the Plan shall in no event be deemed to
modify, alter or amend the terms of any plan, policy, practice or program of, or
any contract or agreement with, the Company or any
 


 
1

--------------------------------------------------------------------------------

 


Subsidiary applicable to the time and form of payment of any such amounts, and
all amounts shall be paid in accordance with the terms of such plan, policy,
practice or program under which the amounts have accrued.
 
2.2  Base Amount.  “Base Amount” shall mean the greater of the Participant’s
annual base salary (a) at the rate in effect on the Termination Date or (b) at
the highest rate in effect at any time during the ninety (90) day period prior
to the Change in Control, and shall include all amounts of the Participant’s
base salary that are deferred under the Employer’s qualified and non-qualified
employee benefit plans.
 
2.3  Benefits Amount.  “Benefits Amount” shall mean an amount equal to thirty
percent (30%) of the Participant’s Base Amount.
 
2.4  Board.  “Board” shall mean the Board of Directors of the Company.
 
2.5  Bonus Amount.  “Bonus Amount” shall mean the highest annual bonus paid or
payable to the Participant for any fiscal year in respect of the three (3) full
fiscal years ended prior to the Change in Control.
 
2.6  Business Day.  “Business Day” shall mean a day, other than Saturday, Sunday
or other day on which commercial banks in Fort Worth, Texas are authorized or
required by applicable law to close.
 
2.7  Cause.  The Participant’s Employer may terminate the Participant’s
employment for “Cause” if the Participant (a) has been convicted of a felony,
(b) failed substantially to perform his or her reasonably assigned duties with
his or her Employer (other than a failure resulting from his or her incapacity
due to physical or mental illness), or (c) has intentionally engaged in conduct
which is demonstrably and materially injurious to the Company and/or
Employer.  No act, or failure to act, on the Participant’s part, shall be
considered “intentional” unless the Participant has acted, or failed to act,
with a lack of good faith and with a lack of reasonable belief that the
Participant’s action or failure to act was in the best interest of the Company
and/or Employer.
 
2.8  Change in Control.  “Change in Control” shall mean the occurrence during
the “Term” (as hereinafter defined) of any of the following events:
 
(a)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of fifteen percent (15%) or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.
 
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or
 


 
2

--------------------------------------------------------------------------------

 


other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the Company
(for purposes of this definition, a “Subsidiary”), (ii) the Company or its
Subsidiaries, or (iii) any Person in connection with a Non-Control Transaction
(as hereinafter defined);
 
(b)  The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least two-thirds
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
 
(c)  The consummation of:
 
(1)  A merger, consolidation, reorganization or other business combination with
or into the Company or in which securities of the Company are issued, unless
 
(i)  the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,
 
(ii)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or
 
(iii)  no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
 


 
3

--------------------------------------------------------------------------------

 


 Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and
 
(iv)  A transaction described in clauses (i) through (iii) shall herein be
referred to as a “Non-Control Transaction.”
 
(2)  A complete liquidation or dissolution of the Company; or
 
(3)  The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than (i) any such sale or disposition that
results in at least fifty percent (50%) of the Company’s assets being owned by
one or more subsidiaries or (ii) a distribution to the Company’s stockholders of
the stock of a subsidiary or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business  Days (or such greater period of time as may be
determined by action of the Board) after such Subject Person would otherwise
have caused a Change in Control (but for the operation of this clause (Y)), such
Subject Person notifies  the Board that such Subject Person did so
inadvertently, and (2) within seven (7) Business Days after such notification
(or such greater period of time as may be determined by action of the Board),
such Subject Person divests itself of a sufficient number of Voting Securities
so that such Subject Person is no longer the Beneficial Owner of more than the
permitted amount of the outstanding Voting Securities.
 
(d)  Notwithstanding anything contained in the Plan to the contrary, if the
Participant’s employment is terminated during the Term but within one (1) year
prior to a Change in Control and the Participant reasonably demonstrates that
such termination (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control (a “Third Party”) or (ii) otherwise occurred
in connection with, or in anticipation of, a Change in Control which actually
occurs, then for all purposes of the Plan, the date of a Change in Control with
respect to the Participant shall mean the date immediately prior to the date of
such termination of the Participant’s employment (such a termination, an
“Anticipatory Termination”).
 


 
4

--------------------------------------------------------------------------------

 




 
2.9  Code.  “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder, as amended.  Any references to Code
sections or related Treasury Regulations are intended to include any successor
provisions thereto.
 
2.10  Company.  “Company” shall mean RadioShack Corporation and shall include
its “Successors and Assigns” (as hereinafter defined).
 
2.11  Disability.  “Disability” shall mean a physical or mental infirmity which
impairs the Participant’s ability to substantially perform his or her duties
with his or her Employer for a period of one hundred eighty (180) consecutive
days and the Participant has not returned to his or her full time employment
prior to the Termination Date as stated in the “Notice of Termination” (as
hereinafter defined).
 
2.12  Effective Date.  “Effective Date” shall be December 31, 2008.
 
2.13  Eligible Emp1oyee.  “Eligible Employee” shall mean any officer of the
Company on the day on which the Change in Control of the Company occurs, other
than those officers who are parties to a Termination Protection Agreement with
the Company or any Subsidiary.
 
2.14  Employer.  “Employer” shall mean the Company or its divisions or its
“Subsidiaries” (as hereinafter defined) with whom the Eligible Employee is
employed.
 
2.15  Good Reason.  “Good Reason” shall mean the occurrence after a Change in
Control of any of the events or conditions described in Subsections (i) and (ii)
hereof:
 
(i)  the failure by the Employer to (A) comply with the provisions of Section
4.2(a) or (B) pay or provide compensation or benefits pursuant to the terms of
Section 4.3, in either case, within fifteen (15) days of the date notice of such
failure is given to the Employer; and
 
(ii)  the failure of the Company and/or the Employer to obtain an agreement from
any Successor or Assign of the Company, to assume and agree to perform the Plan,
as contemplated in Section 9.1 hereof, within thirty (30) days after the Change
in Control.
 
Any event or condition described in this Section 2.15(i) and (ii) which occurs
during the Term but within one (1) year prior to a Change in Control but which
the Participant reasonably demonstrates (A) was at the request of a Third Party
or (B) otherwise arose in connection with or in anticipation of a Change in
Control which actually occurs, shall constitute Good Reason for purposes of the
Plan notwithstanding that it occurred prior to the Change in Control.
 
2.16  Notice of Termination.  Following a Change in Control, “Notice of
Termination” shall mean a notice of termination of the Participant’s employment
from the Employer which indicates the specific termination provision in the Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Participant’s employment under
the provision so indicated.
 


 
5

--------------------------------------------------------------------------------

 


2.17  Participant.  “Participant” shall mean an Eligible Employee who satisfies
the requirements of Section 3.1 and who has not ceased to be a Participant
pursuant to Section 3.2.
 
2.18  Plan.  “Plan” shall mean this Third Amended and Restated RadioShack
Corporation Termination Protection Plan “Level I”.
 
2.19  Pro Rata Bonus.  “Pro Rata Bonus” shall mean the Bonus Amount multiplied
by a fraction, the numerator of which is the number of days in the Company’s
fiscal year through and including the Participant’s Termination Date and the
denominator of which is 365.
 
2.20  Subsidiary or Subsidiaries.  “Subsidiary” or “Subsidiaries” shall mean any
corporation in which the Company owns, directly or indirectly, 50% or more of
the total voting power of the corporation’s outstanding voting securities and
any other corporation designated by the Board as a Subsidiary.
 
2.21  Successors and Assigns.  “Successors and Assigns” as used herein shall
mean a corporation or other entity acquiring all or substantially all the assets
and business of the Company (including the Plan) whether by operation of law or
otherwise.
 
2.22 Term.  “Term” shall mean the period of time the Plan remains effective as
provided in Section 10.1.
 
2.23  Termination Date.  “Termination Date” shall mean in the case of the
Participant’s death, his or her date of death, in the case of Good Reason, his
or her last day of employment and in all other cases, the date specified in the
Notice of Termination; provided, however, if the Participant’s employment is
terminated by the Employer for Cause or due to Disability, the date specified in
the Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Participant; provided further, however, that no such
Notice of Termination shall be effective in the case of Disability unless the
Participant shall not have returned to the full-time performance of his or her
duties during the 30-day notice period.
 
ARTICLE III
 
ELIGIBILITY
 
3.1  Participation.  Each employee shall become a Participant in the Plan
immediately upon becoming an Eligible Employee.
 
3.2  Duration of Participation.  A Participant shall cease to be a Participant
in the Plan if he or she ceases to be an Eligible Employee of the Employer at
any time prior to a Change in Control.  A Participant entitled to receive any
amounts set forth in this Plan shall remain a Participant in the Plan until all
amounts he or she is entitled to have been paid to him or her.
 


 
6

--------------------------------------------------------------------------------

 




 
ARTICLE IV
 
TERMS OF EMPLOYMENT
 
4.1  Employment Period.  The Employer agrees to continue the Participant in its
employ, subject to the terms and conditions of this Plan, for the period
commencing on the first date on which a Change in Control occurs during the Term
(the “Change in Control Date”) and ending on the second anniversary of such date
(the “Employment Period”).
 
4.2  Position and Duties.
 
(a)  During the Employment Period, (A) the Participant’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be commensurate in all material respects with those held,
exercised and assigned immediately preceding the Change in Control Date (or, if
changed at the request of the third party initiating the Change in Control, then
the position, authority, duties and responsibilities in effect immediately prior
to such change) and (B) the Participant’s services shall be performed at the
location where the Participant was employed preceding the Change in Control Date
or any office or location within a twenty mile radius of such location, except
for reasonably required travel on the Employer’s business which is not
materially greater than such travel requirements prior to the Change in Control.
 
(b)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Participant is entitled, the Participant shall devote
reasonable attention and time during normal business hours to the business and
affairs of the Employer and to discharge the responsibilities assigned to the
Participant.  During the Employment Period, Participant may (A) serve on civic
or charitable boards or committees of not-for-profit or similar organizations,
(B) teach, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Participant’s
responsibilities as an employee of the Employer.  To the extent that any such
activities have been conducted by the Participant prior to the Change in Control
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Change in Control Date
shall not thereafter be deemed to interfere with the performance of the
Participant’s responsibilities to the Employer.
 
4.3  Compensation.
 
(a)  Base Salary.  During the Employment Period, the Participant shall receive
an annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Participant by the Employer and its affiliated companies in respect of the
ninety (90) day period immediately preceding the Change in Control Date.  During
the Employment Period, the Annual Base Salary shall be reviewed no more than
twelve months after the last salary increase awarded to the Participant prior to
the Change in Control Date and thereafter at least annually.  Any increase in
Annual Base Salary shall not serve
 


 
7

--------------------------------------------------------------------------------

 


to limit or reduce any other obligation to the Participant under the
Plan.  Annual Base Salary shall not be reduced after any such increase and the
term Annual Base Salary as utilized in the Plan shall refer to Annual Base
Salary as so increased.  As used in this Plan, the term “affiliated companies”
shall include any company controlled by, controlling or under common control
with the Employer.
 
(b)  Annual Bonus.  In addition to Annual Base Salary, the Participant shall be
entitled to participate, with respect to each fiscal year ending during the
Employment Period, in the Employer’s annual bonus plan, under terms (including
measures of performance, targets and payout potential) at least as favorable as
the terms under such bonus plan as in effect immediately prior to the Change in
Control Date (or, if changed at the request of the third party initiating the
Change in Control, then the annual bonus plan in effect immediately prior to
such change) (the “Annual Bonus”).  Each such Annual Bonus shall be paid within
forty-five (45) days following the end of the fiscal year for which the Annual
Bonus is awarded, unless the Participant shall elect to defer the receipt of
such Annual Bonus.
 
(c)  Incentive, Savings and Retirement Plans.  During the Employment Period, the
Participant shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Employer and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Participant with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities or retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Employer and its affiliated companies for the Participant under
such plans, practices, policies and programs as in effect on the Change in
Control Date (or, if changed at the request of the third party initiating the
Change in Control, then such plans, practices, policies and programs as in
effect immediately prior to such change) or if more favorable to the
Participant, those provided generally during the two year Employment Period
following the Change in Control Date to other peer executives of the Company and
its affiliated companies.
 
(d)  Stock Options and Other Equity Grants.  During each year of the Employment
Period, the Participant shall receive either (A) stock option grants pursuant to
the Company’s 1997 Incentive Stock Plan, the 1999 Incentive Stock Plan or the
2001 Incentive Stock Plan (or any successor or new plan) for each fiscal year
ending during the Employment Period equal to the highest number and value to
those granted to Participant for the year in which the Change in Control occurs
(the “Stock Option Valuation”), or (B) if such Plan or Plans do not exist, then
an amount in cash equal to the Stock Option Valuation amount, which amount shall
be subject to any vesting schedule and other terms and conditions applicable to
such grants in the year in which the Change in Control occurred.  In addition,
during the Employment Period, the Participant shall receive restricted stock
grants pursuant to the Company’s 1997 Incentive Stock Plan or any successor or
new plan for each fiscal year during the Employment Period equal to the highest
number and value to those granted to Participant for the year in which the
Change in Control occurs (the “RSO Valuation”), or (B) if such Plan or Plans do
not exist, then an amount in cash equal to the RSO Valuation amount, which
amount shall be subject to any vesting schedule and other terms and conditions
applicable to such grants in the year in which the Change in Control occurred.
 


 
8

--------------------------------------------------------------------------------

 


(e)  Welfare Benefit Plans.  During the Employment Period, the Participant
and/or the Participant’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Employer and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Employer and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Participant with
benefits which are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Participant on
the Change in Control Date (or, if changed at the request of the third party
initiating the Change in Control, then such plans, practices, policies and
programs as in effect immediately prior to such change) or, if more favorable to
the Participant, those provided generally at any time after the Change in
Control Date to other peer executives of the Company and its affiliated
companies.
 
(f)  Expenses.  During the Employment Period, the Participant shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Participant in accordance with the most favorable policies, practices and
procedures of the Employer and its affiliated companies in effect for the
Participant on the Change in Control Date (or, if changed at the request of the
third party initiating the Change in Control, then such policies, practices and
procedures as in effect immediately prior to such change) or, if more favorable
to the Participant, as in effect generally at any time thereafter with respect
to other peer executives of the Company and its affiliated companies.  All
reimbursements of eligible expenses under this provision shall be made no later
than the last day of the Participant’s tax year following the taxable year in
which the expenses were incurred.  The amount of expenses eligible for
reimbursement under this provision in any calendar year shall not affect the
amount of expenses eligible for reimbursement in any other calendar year, and a
Participant’s right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.  In all events, reimbursement shall be made in
accordance with Treas. Reg. §1.409A-3(i)(1)(iv).
 
(g)  Fringe Benefits.  During the Employment Period, the Participant shall be
entitled to fringe benefits, or cash payments in lieu of such fringe benefits,
in accordance with the most favorable plans, practices, programs and policies of
the Employer and its affiliated companies in effect for the Participant on the
Change in Control Date (or, if changed at the request of the third party
initiating the Change in Control, then such plans, practices, programs and
policies as in effect immediately prior to such change) or, if more favorable to
the Participant, as in effect generally at any time thereafter with respect to
other peer executives of the Employer and its affiliated companies.
 
(h)  Office and Support Staff.  During the Employment Period, the Participant
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Participant by the
Employer and its affiliated companies on the Change in Control Date (or, if
changed at the request of the third party initiating the Change in Control, then
such office(s), furnishing, other appointments and assistance as in effect
immediately prior to such change) or, if more favorable to the Participant, as
provided generally at any time thereafter with respect to other peer executives
of the Employer and its affiliated companies.
 


 
9

--------------------------------------------------------------------------------

 


(i)  Vacation.  During the Employment Period, the Participant shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Employer and its affiliated companies as in effect for the
Participant on the Change in Control Date (or, if changed at the request of the
third party initiating the Change in Control, then such plans, practices,
programs and policies as in effect immediately prior to such change) or, if more
favorable to the Participant, as in effect generally at any time thereafter with
respect to other peer executives of the Employer and its affiliated companies.
 
(j)  Indemnification.  The Employer shall indemnify the Participant and hold the
Participant harmless to the fullest extent permitted by applicable law and under
the by-laws of the Employer against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorneys’ fees), losses, and damages resulting from the
Participant’s good faith performance of the Participant’s duties and obligations
with the Employer.  This provision is in addition to any other rights of
indemnification the Participant may have pursuant to any indemnification
agreement or other agreement, if any, between the Participant and the Employer.
 
ARTICLE V
 
TERMINATION BENEFITS
 
5.1  Payment of Accrued Compensation.  In the event that a Participant’s
employment with his or her Employer is terminated following a Change in Control
during the Term (a) by reason of the Participant’s death, (b) by his or her
Employer for Cause or Disability, or (c) by the Participant without Good Reason,
the Participant shall be entitled to receive and the Company shall pay, his or
her Accrued Compensation and, if such termination is other than by his or her
Employer for Cause, a Pro Rata Bonus.
 
5.2  Payment in Event of Certain Terminations of Employment.  In the event that
a Participant’s employment with his or her Employer is terminated following a
Change in Control during the Term by the Participant or by his or her Employer
for any reason other than as specified in Section 5.1, the Participant shall be
entitled to receive under the Plan, a cash payment equal to the sum of:
 
(a)  his or her Accrued Compensation and Pro Rata Bonus,
 
(b)  his or her Base Amount,
 
(c)  his or her Bonus Amount, and
 
(d) his or her Benefits Amount.
 
Subject to Section 5.7 hereof, the amounts provided for in this Sections 5.2
(other than Accrued Compensation) shall be paid in a single lump sum cash
payment on the 60th day following the Participant’s Termination Date.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
payable under this Plan that is non-qualified deferred compensation subject to
Code section 409A (such amounts, together, the “409A Deferred Compensation
Amounts”),
 


 
10

--------------------------------------------------------------------------------

 


upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code section 409A (a “Separation
from Service”).
 
5.3  Mitigation.  The Participant shall not be required to mitigate the amount
of any payment provided for in the Plan by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Participant in any subsequent employment.
 
5.4  Termination Pay.  Except as would otherwise result in a violation of Code
section 409A, the payments and benefits provided for in Section 5.2(a), (b), (c)
and (d) shall reduce the amount of any cash severance or termination pay payable
to the Participant under any other Employer severance or termination plan,
program, policy or practice.
 
5.5  Accrued Compensation.  In the event that a Participant’s employment with
his or her Employer is terminated following a Change in Control during the Term
by the Participant or by his or her Employer, the Employer shall pay all Accrued
Compensation to a Participant on the 30th day following the Termination Date;
provided that any Accrued Compensation attributable to a plan, policy practice,
program, contract or agreement shall be paid in accordance with the terms
thereof under which the amounts have accrued.
 
5.6  Insurance.  The Employer shall cover the Participant under directors and
officers liability insurance both during and, while potential liability exists,
after the Termination Date in the same amount and to the same extent as the
Employer covers its other officers or employees.
 
5.7 Conditions to Payments.  A Participant will not be eligible to receive any
payments or benefits made or provided pursuant to this Article V (other than
Accrued Compensation) unless, prior to the 60th day following such Participant's
Termination Date, such Participant:
 
(a)  complies with the provisions of Article VIII hereof;
 
(b)  delivers to the Company of an executed Confidentiality, Nonsolicitation and
General Release Agreement (the “General Release”), which shall be substantially
in the form attached hereto as Exhibit A (with such changes therein or additions
thereto as needed under then applicable law to give effect to its intent and
purpose) within twenty-one (21) days of presentation thereof by the Company to
the Participant and the revocation period specified in the General Release
expires without such Participant exercising his/her right of revocation as set
forth in the General Release; and
 
(c)  delivers to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.
 
Nevertheless (and regardless of whether the General Release has been executed by
the Participant), the Participant shall be entitled to receive all Accrued
Compensation on the 30th day following the Termination Date; provided that any
Accrued Compensation attributable to a plan, policy practice, program, contract
or agreement shall be paid in accordance with the terms thereof under which the
amounts have accrued.  In the event that the Participant dies before all
payments pursuant to this Article V have been paid, all remaining payments shall
be made to the
 


 
11

--------------------------------------------------------------------------------

 


beneficiary specifically designated by the Participant in writing prior to his
death, or, if no such beneficiary was designated (or the Employer is unable in
good faith to determine the beneficiary designated), to his or her personal
representative or estate.
 
ARTICLE VI
 
TERMINATION OF EMPLOYMENT
 
6.1  Notice of Termination Required.  Following a Change in Control, any
purported termination of the Participant’s employment by the Employer shall be
communicated by Notice of Termination to the Participant.  For purposes of the
Plan, no such purported termination shall be effective without such Notice of
Termination.
 
ARTICLE VII
 
LIMITATION ON PAYMENTS BY THE COMPANY
 
7.1  Excise Tax Limitation.
 
(a)  Notwithstanding anything contained in the Plan to the contrary, to the
extent that the payments and benefits provided under the Plan and benefits
provided to, or for the benefit of, the Participant under any other Employer
plan or agreement (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Payments shall be reduced (but not below zero) if
and to the extent that a reduction in the Payments would result in the
Participant retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax), than if the
Participant received all of the Payments (such reduced amount is hereinafter
referred to as the “Limited Payment Amount”).  The Company shall reduce or
eliminate the Payments, by first reducing or eliminating those payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the “Determination” (as
hereinafter defined).
 
(b)  An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company’s expense
selected by the Company which is designated as one of the five (5) largest
accounting firms in the United States (the “Accounting Firm”).  The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and the
Participant within five (5) days of the Termination Date if applicable, or such
other time as requested by the Company or by the Participant (provided the
Participant reasonably believes that any of the Payments may be subject to the
Excise Tax) and if the Accounting Firm determines that no Excise Tax is payable
by the Participant with respect to a Payment or Payments, it shall furnish the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to any such Payment or Payments.  Within
ten (10) days of the delivery of the Determination to the Participant, the
Participant shall have the right to dispute the Determination (the
“Dispute”).  If there is no
 


 
12

--------------------------------------------------------------------------------

 


 Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Participant subject to the application of Paragraph 7.1(c)
below.
 
(c)  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Participant either have been made or will not be made by the
Company which, in either case, will be inconsistent with the limitations
provided in Section 7.1(a) (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively).  If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, the Participant shall repay the Excess Payment to the Company on
demand (but not less than ten (10) days after written notice is received by the
Participant) together with interest on the Excess Payment at the “Applicable
Federal Rate” (as defined in Section 1274(d) of the Code) from the date of the
Participant’s receipt of such Excess Payment until the date of such
repayment.  In the event that it is determined by (i) the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS, (ii)
pursuant to a determination by a court, or (iii) upon the resolution to the
Participant’s satisfaction of the Dispute, that an Underpayment has occurred,
the Company shall pay an amount equal to the Underpayment to the Participant
within ten (10) days of such determination or resolution together with interest
on such amount at the Applicable Federal Rate from the date such amount would
have been paid to the Participant until the date of payment.
 
ARTICLE VIII
 
PARTICIPANT COVENANTS
 
 
8.1  Confidentiality and Nonsolicitation Agreement.  As a condition to receiving
the right to receive any benefits under the Plan, each Participant shall enter
into and comply with a Confidentiality, Nonsolicitation and General Release
Agreement with the Company, substantially in the form of Exhibit A hereto.
 
ARTICLE IX
 
SUCCESSORS AND ASSIGNS
 
9.1  Successors and Assigns.
 
(a)  The Plan shall be binding upon and shall inure to the benefit of the
Company and the Employer.  The Company and the Employer shall require any
Successor or Assign to expressly assume and agree to perform the Plan in the
same manner and to the same extent that the Company and/or the Employer would be
required to perform it if no such succession or assignment had taken place.
 
(b)  Neither the Plan nor any right or interest hereunder shall be assignable or
transferable by the Participant, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution;
provided, however, that the Plan shall inure to the benefit of and be
enforceable by the Participant’s legal personal representative.
 


 
13

--------------------------------------------------------------------------------

 




 
9.2  Sale of Business or Assets.  Notwithstanding anything contained in the Plan
to the contrary, if a Participant’s employment with his or her Employer is
terminated in connection with the sale, divestiture or other disposition of any
Subsidiary or division of the Company (or part thereof) such termination shall
not be a termination of employment of the Participant for purposes of the Plan
and the Participant shall not be entitled to benefits from the Company under the
Plan as a result of such sale, divestiture, or other disposition, or as a result
of any subsequent termination of employment, provided that (a) the Participant
is offered employment by the purchaser or acquiror of such Subsidiary or
division (or part thereof) and (b) the Company obtains an agreement from such
purchaser or acquiror to perform the Company’s and/or Employer’s obligations
under the Plan, in the same manner, and to the same extent that the Company
and/or the Employer would be required to perform if no such purchase or
acquisition had taken place.  In such circumstances, the purchaser or acquiror
shall be solely responsible for providing any benefits payable under the Plan to
any such Participant.
 
ARTICLE X
 
TERM, AMENDMENT AND PLAN TERMINATION
 
10.1  Term.  The Plan shall continue in effect for a period of two (2) years
commencing on the Effective Date and shall be automatically extended for one (1)
year on the first anniversary of the Effective Date and on each anniversary of
the Effective Date thereafter unless the Company shall have delivered a written
notice to each Participant at least ninety (90) days prior to any extension that
the Plan shall not be so extended; provided, however, that if a Change in
Control occurs while the Plan is in effect, the Plan shall not end prior to the
expiration of two (2) years following the Change in Control.
 
10.2  Amendment and Termination.  Subject to Section 10.1, the Plan may be
terminated or amended in any respect by resolution adopted by two-thirds (2/3)
of the members of the Incumbent Board; provided, however, that no such amendment
or termination of the Plan during the Term may be made (a) at the request of a
Third Party, or (b) otherwise in connection with, or in anticipation of, a
Change in Control; and provided, further, however, that the Plan no longer shall
be subject to amendment, change, substitution, deletion, revocation or
termination in any respect whatsoever following a Change in
Control.  Notwithstanding the preceding sentence, the Board may amend the Plan
and any awards under the Plan at any time without the consent of any
Participant, to the extent the Board deems such amendment to be necessary to
comply with the requirements of any applicable tax laws, securities laws,
accounting rules and other applicable state and federal laws.
 
10.3  Form of Amendment.  The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Board in accordance with Section 10.2.
 


 
14

--------------------------------------------------------------------------------

 




 
ARTICLE XI
 
MISCELLANEOUS
 
11.1  Contractual Right.  Upon and after a Change in Control, each Participant
shall have a fully vested, non-forfeitable contractual right, enforceable
against the Company, to the benefits provided for under Sections 5.1, 5.2, 5.6
and 5.7 of the Plan upon satisfaction of the applicable conditions specified in
those Sections.
 
11.2  Employment Status.  Prior to a Change in Control, each Eligible Employee
shall continue in his or her status as an employee-at-will and the Plan does not
constitute a contract of employment or impose on the Employer any obligation to
(a) retain the Participant, (b) make any payments upon termination of
employment, (c) change the status of the Participant’s employment or (d) change
any employment policies of the Employer.
 
11.3  Notice.  For the purposes of the Plan, notices and all other
communications provided for in the Plan (including the Notice of Termination)
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by a nationally recognized overnight delivery service or by
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses last given by each party to the other, provided that all
notices to the Company and/or the Employer shall be directed to the attention of
the Board with a copy to the Secretary of the Company.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the sending thereof, except that
notice of change of address shall be effective only upon receipt.
 
11.4  Non-exclusivity of Rights.  Except as provided in Section 5.4, nothing in
the Plan shall prevent or limit the Participant’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and/or the Employer for which the Participant may qualify, nor
shall anything herein limit or reduce such rights as the Participant may have
under any other agreements with the Company and/or the Employer.  Amounts which
are Accrued Compensation or which the Participant is otherwise entitled to
receive under any plan or program of the Company and/or the Employer shall be
payable in accordance with such plan or program, except as explicitly modified
by the Plan.  No additional compensation provided under any benefit or
compensation plans to the Participant shall be deemed to modify or otherwise
affect the terms of the Plan or any of the Participant’s entitlements hereunder.
 
11.5  Settlement of Claims.  The Company’s obligation to make the payments
provided for in the Plan and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company
and/or Employer may have against the Participant or others.
 
11.6  Trust.  All benefits under the Plan shall be paid by the Company.  The
Plan shall be unfunded and the benefits hereunder shall be paid only from the
general assets of the Company; provided, however, notwithstanding anything
contained in the Plan to the contrary,
 


 
15

--------------------------------------------------------------------------------

 


 nothing herein shall prevent or prohibit the Company from establishing a trust
or other arrangement for the purpose of providing for the payment of the
benefits payable under the Plan.
 
11.7  Waiver or Discharge.  No provision of the Plan may be waived or discharged
unless such waiver or discharge is agreed to in writing and signed by the
Participant, the Employer and the Company.  No waiver by either the Company, the
Employer or any Participant at any time of any breach by either the Company, the
Employer or any Participant of, or compliance with, any condition or provision
of the Plan to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
11.8  Governing Law.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THE PLAN SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF; PROVIDED, HOWEVER, THAT IN ANY ACTION
INVOLVING A PARTICIPANT, THE COMPANY AND/OR THE EMPLOYER WITH RESPECT TO ANY
CLAIM OR ASSERTION THAT THE PARTICIPANT’S EMPLOYMENT WAS PROPERLY TERMINATED FOR
CAUSE, THE COMPANY AND/OR THE EMPLOYER HAS THE BURDEN OF PROVING THAT THE
PARTICIPANT’S EMPLOYMENT WAS PROPERLY TERMINATED FOR CAUSE.
 
11.9  Validity and Severability.  The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
11.10  Legal Fees.  Following a Change in Control, the Company shall pay all
legal fees and related expenses (including the costs of experts, evidence and
counsel) incurred by the Participant as they become due as a result of (a) the
Participant’s termination of employment (including all such fees and expenses,
if any, incurred in contesting or disputing any such termination of employment),
or (b) the Participant’s seeking to obtain or enforce any right or benefit
provided by the Plan (including any such fees and expenses incurred in
connection with the Dispute) or by any other plan or arrangement maintained by
the Company and/or Employer under which the Participant is or may be entitled to
receive benefits; provided however, that the circumstances set forth in clauses
(a) and (b) (other than as a result of an Anticipatory Termination) occurred on
or after a Change in Control.
 
11.11  Forum.  Any suit brought under the Plan shall be brought in the
appropriate state or federal court for Tarrant County, Texas.
 
11.12  Withholding.  The Company may withhold from any amounts payable under the
Plan such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 


 
16

--------------------------------------------------------------------------------

 


11.13  Code Section 409A.
 
(a)  It is intended that the Plan and the Board’s exercise of authority or
discretion hereunder shall comply with the provisions of Code section 409A and
the Treasury Regulations relating thereto so as not to subject a Participant to
the payment of interest and tax penalty which may be imposed under Code section
409A.  In furtherance of this interest, to the extent that any regulations or
other guidance issued under Code section 409A after the Effective Date would
result in a Participant being subject to payment of interest and tax penalty
under Code section 409A, the Board may amend the Plan, without the Participant’s
consent, including with respect to the timing of payment of benefits, in order
to avoid the application of or to comply with the requirements of Code section
409A; provided, however, that the Company makes no representation that
compensation or benefits payable under this Plan shall be exempt from or comply
with Code section 409A and makes no representation to preclude Code section 409A
from applying to the compensation or benefits payable under the Plan.
 
(b)  With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Plan, to the extent such payment or
benefit would be considered deferred compensation under Code section 409A or is
required to be included in the Participant’s gross income for federal income tax
purposes, such expenses (including, without limitation, expenses associated with
in-kind benefits) will be reimbursed by the Employer no later than December 31st
of the year following the year in which the Participant incurs the related
expenses.  In no event shall the reimbursements or in-kind benefits to be
provided by the Employer in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor will the
Participant’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
 
(c)  Each payment under this Plan is intended to be a “separate payment” and not
of a series of payments for purposes of Code section 409A.
 
(d)  Notwithstanding any provisions of the Plan to the contrary, if the
Participant is a “specified employee” (within the meaning of Code section 409A
and determined pursuant to any policies adopted by the Company consistent with
Code section 409A) (a “Specified Employee”), at the time of the Participant’s
Separation from Service and if any portion of the payments or benefits to be
received by the Participant upon Separation from Service would be considered
deferred compensation under Code section 409A and cannot be paid or provided to
the Participant without the Participant incurring taxes, interest or penalties
under Code section 409A, amounts that would otherwise be payable pursuant to
this Plan and benefits that would otherwise be provided pursuant to this Plan,
in each case, during the six-month period immediately following the
Participant’s Separation from Service will instead be paid or made available on
the earlier of (i) the first business day of the seventh month following the
date of the Participant’s Separation from Service or (ii) the Participant’s
death (such earlier date, the “Delayed Payment Date”).
 
(e)  Anything in this Plan to the contrary notwithstanding, in the event of an
Anticipatory Termination, any 409A Deferred Compensation Amounts shall be paid
as follows: (i) if the Change in Control is a “change in control event,” within
the meaning of Code section 409A, (A) except as provided in clause (i)(B), on
the date of such change in control event, or (B)
 


 
17

--------------------------------------------------------------------------------

 


if the Participant is a Specified Employee, and the Delayed Payment Date is
later than the date of such change in control event, on the Delayed Payment
Date, and (ii) if the Change in Control is not a “change in control event,”
within the meaning of Code section 409A, on the first anniversary of the date of
such Anticipatory Termination to the extent payment on such date would not
violate Code section 409A.  In the event of an Anticipatory Termination, any
payments or benefits required to be paid or provided under this Plan that are
not deferred compensation subject to Code section 409A shall be paid or shall
commence being provided on the date of the Change in Control.
 
 


 
18

--------------------------------------------------------------------------------

 


 
 
EXHIBIT A
 
FORM OF CONFIDENTIALITY, NONSOLICITATION AND GENERAL
 
RELEASE AGREEMENT
 


 
This Confidentiality, Nonsolicitation and General Release Agreement (this
"Agreement"), dated ___________, 200__ is between RadioShack Corporation, a
Delaware corporation (the "Company"), and _____________ (the "Participant")
(collectively the “Parties”).
 
NOW THEREFORE, for valuable consideration, the adequacy which is hereby
acknowledged, the Parties agree as follows:
 
1.  Separation of Employment with the Company.
 
a.  Effective _______, 200__ (the “Termination Date”), Participant is terminated
and separated from his/her position as
____________________________________________ of the Company, and Participant
thereby relinquishes and resigns from all officer and director positions, all
other titles, and all authorities with respect to the Company or any affiliated
entity of the Company and shall be deemed terminated and separated from
employment with the Company for all purposes.
 
b.  As consideration to Participant for this Agreement, the Company agrees to
pay Participant his/her Accrued Compensation and Pro Rata Bonus, Base Amount,
Bonus Amount and Benefits Amount in accordance with the Company’s Third Amended
and Restated Termination Protection Plan “Level 1” (the “Plan”); provided,
however, Participant does not exercise his/her right of revocation under Section
6 hereof.
 
c.  This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
 
2.  Covenants Not to Solicit or Interfere.
 
a.  During the period of time equal to twelve (12) months after the Termination
Date, Participant shall not, either directly or indirectly, within the United
States of America or any country of the world in which  the Company sells,
imports, exports, assembles, packages or furnishes its products, articles,
parts, supplies, accessories or services or is causing them to be sold,
imported, exported, assembled, packaged or furnished through related entities,
representatives, agents, or otherwise:
 



 
A-1
 



 
 

--------------------------------------------------------------------------------

 




 
i.  solicit or induce, or attempt to solicit or induce, any employee of   the
Company, current or future, to leave or cease their relationship with the
Company, for any reason whatsoever, or hire any current or future employee
of  the Company; or
 
ii.  solicit or attempt to solicit  the Company’s existing or prospective
customers to purchase services or products that are competitive with those
manufactured, designed, programmed, serviced, repaired, rented, marketed,
offered for sale and/or under any stage of development by  the Company as of the
date of Participant’s separation from the Company.  For purposes of this
Agreement, existing customers shall mean those persons or firms that   the
Company has made a sale to in the twelve (12) months preceding Participant’s
separation from employment; and prospective customers shall mean those persons
or firms whom the Company has solicited and/or negotiated to sell the Company’s
products, articles, parts, supplies, accessories or services to within the
twelve (12) months preceding Participant’s separation from the Company.
 
b.  Participant acknowledges that the Company conducts its business on an
international level and has customers throughout the United States and many
other countries, and that the geographic restriction on solicitation is
therefore fair and reasonable.
 
3.  Confidential Information.
 
a.  For purposes of this Agreement, “Confidential Information” includes any and
all information and trade secrets, whether written or otherwise, relating to the
Company’s business, property, products, services, operations, sales, prospects,
research, customers, business relationships, business plans and finances.
 
b.  Participant acknowledges that while employed at the Company, Participant has
had access to Confidential Information.  Participant further acknowledges that
the Confidential Information is of great value to the Company and that its
improper disclosure will cause the Company to suffer damages, including loss of
profits.
 
c.  Participant shall not at any time or in any manner use, copy, disclose,
divulge, transmit, convey, transfer or otherwise communicate any Confidential
Information to any person or entity, either directly or indirectly, without the
Company's prior written consent.
 
d.  Participant acknowledges that all of the information described in subsection
(a) above is “Confidential Information,” which is the sole and exclusive
property of the Company.  Participant acknowledges that all Confidential
Information was revealed to Participant in trust, based solely upon the
confidential employment relationship then existing between the Company and
Participant.  Participant agrees: (1) that all writings or other records
concerning Confidential Information are the sole and exclusive property of  the
Company; (2) that all manuals, forms, and supplies furnished to or used by
Participant and all data or information placed thereon by Participant or any
other person are  the Company’s sole and exclusive property; (3) that, upon
execution of this Agreement, or upon request of  the Company at any time,
Participant shall deliver to  the Company all such writings, records, forms,
manuals, and supplies and all copies of such;  (4) that Participant will not
make or retain any copies of such for his/her own or personal
 



 
A-2
 



 
 

--------------------------------------------------------------------------------

 


use, or take the originals or copies of such from the offices of the Company;
and (5) that Participant will not, at any time, publish, distribute, or deliver
any such writing or records to any other person or entity, or disclose to any
person or entity the contents of such records or writings or any of the
Confidential Information.
 
e.  Participant acknowledges that he/she has not disclosed in the past, and
agrees not to disclose in the future, to the Company any confidential
information or trade secrets of former employers or other entities Participant
has been associated with.
 
4.  Non-Disparagement.  Each of Participant and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or other
formally released announcement and (ii) the executive officers and directors
thereof and not any other employees) agrees not to make any public statements
that disparage the other party, or in the case of the Company, its respective
affiliates, employees, officers, directors, products, articles, parts, supplies,
accessories or services.  Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 3.
 
5.  Injunctive Relief; Damages.  Participant acknowledges that any breach of
this Agreement will cause irreparable injury to the Company and that money
damages alone would be inadequate to compensate it.  Upon a breach or threatened
breach by Participant of any of this Agreement, the Company shall be entitled to
a temporary restraining order, preliminary injunction, permanent injunction or
other relief restraining Participant from such breach without posting a
bond.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach, including
recovery of damages from Participant.
 
6.  General Release
 
a.   The Participant, for himself/herself, his/her spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Participant, if any (collectively,
“Releasers”), knowingly and voluntarily releases and forever discharges  the
Company, its affiliates, subsidiaries, divisions, successors and assigns and the
current, future and former employees, officers, directors, trustees and agents
thereof, from any and all claims, causes of action, demands, fees and
liabilities of any kind whatsoever, whether known and unknown, against  the
Company, that Participant has, has ever had or may have as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:
 
●           The National Labor Relations Act, as amended;
 
●           Title VII of the Civil Rights Act of 1964, as amended;
 
●           The Civil Rights Act of 1991;
 
●           Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
 
●           The Employee Retirement Income Security Act of 1974, as amended;
 



 
A-3
 



 
 

--------------------------------------------------------------------------------

 


●           The Immigration Reform and Control Act, as amended;
 
●           The Americans with Disabilities Act of 1990, as amended;
 
●           The Age Discrimination in Employment Act of 1967, as amended;
 
●           The Older Workers Benefit Protection Act of 1990;
 
●           The Worker Adjustment and Retraining Notification Act, as amended;
 
●           The Occupational Safety and Health Act, as amended;
 
●           The Family and Medical Leave Act of 1993;
 
●           The Equal Pay Act;
 
●           The Texas Labor Code;
 
●           The Texas Commission on Human Rights Act;
 
●           The Texas Pay Day Act;
 
●           Chapter 38 of the Texas Civil Practices and Remedies Code;
 
●           Any other federal, state or local civil or human rights law or any
other local, state     or federal law, regulation or ordinance;
 
●           Any provisions of the State of Texas or Federal Constitutions; or
 
●           Any public policy, contract, tort, or common law.
 
Notwithstanding anything herein to the contrary, this Agreement shall not apply
to: (i) Participant’s rights of indemnification and directors’ and officers’
liability insurance coverage to which he/she was entitled immediately prior to
the Termination Date hereof with regard to his/her service as an officer of  the
Company; (ii) Participant’s rights under any tax-qualified pension, claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by  the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and benefits which must be provided to
Participant pursuant to the terms of any employee benefit plan of  the Company;
(iii) Participant’s rights under the provisions of  the Plan which are intended
to survive termination of employment; or (iv) Participant’s rights as a
stockholder.  Excluded from this Agreement are any claims which cannot be waived
by law.
 
b.           Participant acknowledges and recites that:
 
(i)           Participant has executed this Agreement knowingly and voluntarily;
 
(ii)           Participant has read and understands this Agreement in its
entirety, including the waiver of rights under the Age Discrimination in
Employment Act;
 



 
A-4
 



 
 

--------------------------------------------------------------------------------

 


(iii)           Participant has been advised and directed orally and in writing
(and this subparagraph (b) constitutes such written direction) to seek legal
counsel and any other advice he/she wishes with respect to the terms of this
Agreement before executing it;
 
(iv)           Participant has sought such counsel, or freely and voluntarily
waives the right to consult with counsel, and Participant has had an
opportunity, if he/she so desires, to discuss with counsel the terms of this
Agreement and their meaning;
 
(v)           Participant enters into this Agreement knowingly and voluntarily,
without duress or reservation of any kind, and after having given the matter
full and careful consideration; and
 
(vi)           Participant has been offered 21 calendar days after receipt of
this Agreement to consider its terms before executing it.  If Participant has
not executed this Agreement within 21 days after receipt, this Agreement shall
be unenforceable and null and void.
 
c.           Participant shall have 7 days from the date hereof to revoke this
Agreement by providing written notice of the revocation as set forth in Section
5, below, in which event this Agreement shall be unenforceable and null and
void.
 
 d.           21 DAYS TO SIGN; 7-DAY REVOCATION PERIOD.  PARTICIPANT UNDERSTANDS
THAT HE/SHE MAY TAKE UP TO 21 CALENDAR DAYS FROM THE DATE OF RECEIPT OF THIS
AGREEMENT TO CONSIDER THIS AGREEMENT BEFORE SIGNING IT.  FULLY UNDERSTANDING
PARTICIPANT’S RIGHT TO TAKE 21 DAYS TO CONSIDER SIGNING THIS AGREEMENT, AND
AFTER HAVING SUFFICIENT TIME TO CONSIDER PARTICIPANT’S OPTIONS, PARTICIPANT
HEREBY WAIVES HIS/HER RIGHT TO TAKE THE FULL 21 DAY PERIOD.  PARTICIPANT FURTHER
UNDERSTANDS THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME DURING THE SEVEN
(7) CALENDAR DAYS AFTER SIGNING IT, AND THAT THIS AGREEMENT SHALL NOT BECOME
BINDING UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS PASSED.
 
e.           To revoke this Agreement, Participant must send a written statement
of revocation to:
 
RadioShack Corporation
                                                MS CF5-121
300 RadioShack Circle
Fort Worth, TX  76102
Attn:  Vice President-Human Resources


The revocation must be received no later than 5:00 p.m. on the seventh day
following Participant’s execution of this Agreement.
 
7.  Cooperation.  Participant agrees to cooperate with the Company, and its
financial and legal advisors, and/or government officials, in any claims,
investigations, administrative proceedings, lawsuits, and other legal, internal
or business matters, as reasonably requested by the Company.  Also, to the
extent Participant incurs travel or other expenses with respect to such
 



 
A-5
 



 
 

--------------------------------------------------------------------------------

 


 activities, the Company will reimburse his/her for such reasonable expenses
documented and approved in accordance with the Company’s then current travel
policy.
 
8.  No Admission.  This Agreement shall not in any way be construed as an
admission by  the Company of any act of discrimination or other unlawful act
whatsoever against Participant or any other person, and  the Company
specifically disclaims any liability to or discrimination against Participant or
any other person on the part of itself, its employees, or its agents.
 
9.  Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement shall be enforced to the fullest extent
permissible.  Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected,
and in lieu, a provision as similar in terms as possible shall be added.
 
10.  Entire Agreement.  This Agreement, together with the documents incorporated
herein by reference, represents the entire agreement between the parties with
respect to the subject matter hereof and this Agreement may not be modified by
any oral or written agreement unless same is in writing and signed by both
parties.
 
11.  Governing Law.  This Agreement shall be governed by the internal laws (and
not the choice of law principles) of the State of Texas, except for the
application of pre-emptive federal law.
 
12.  Survival.  Participant's obligations under this Agreement shall survive the
termination of Participant's employment and shall thereafter be enforceable
whether or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed to
Participant.
 
13.  Amendments; Waiver.  This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
Parties.
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.
 
 

   THE COMPANY:  
 
 RadioShack Corporation, for itself and its
 subsidiaries
   
 By:      _______________________________                                                             
   Its:     
______________________________                                                             
       PARTICIPANT:                   _______________________________    Name: 
_______________________________    

 
 
A-6


 

--------------------------------------------------------------------------------
